Exhibit 10.1

AMENDMENT NO. 2

ADDITIONAL BENEFITS PLAN OF

DEL MONTE CORPORATION

(As amended through January 1, 2005 and restated effective as of December 20,
2002)

The Additional Benefits Plan of Del Monte Corporation , as amended and restated
effective as of December 20, 2002 and as amended through January 1, 2005, and as
amended by Amendment No. 1 adopted December 14, 2006 (the “Plan”) is hereby
amended pursuant to Section 6.1 of the Plan effective as of January 1, 2008.

This Amendment is intended to be an amendment for the purposes of compliance
with Internal Revenue Code Section 409A (“Section 409A”) and the guidance issued
thereunder, subject to the transition period provisions of IRS Notice 2007-78.

1.

Section 3.3 is amended by deleting this section and replacing it with the
following:

After the benefit has been determined under Section 3.2, it will be paid to a
Covered Individual in the form of a lump sum that is the Actuarial Equivalent of
the single life annuity determined under Section 3.2.

2.

Section 3.4 is amended by deleting subsections (b) and (c).

3.

Section 4.2(b)(1) is amended by adding at the end as follows:

and any annual bonus paid under the AIP after the date of termination of
employment but included in Compensation for the purposes of the Defined Benefit
Plan (B).

4.

Section 4.4 is amended by deleting the subsection and replacing it with the
following:

The benefit under this Plan is payable as of the first of the month coincident
with or next following the Employee’s Severance Date, subject to the delay of
payment under Section 4.5.



--------------------------------------------------------------------------------

5.

Section 5.2(a) is amended by deleting subsections (ii) and (iii) and replacing
them with the following:

(ii) the amount of the Additional Benefit for an Eligible Individual who first
becomes Vested during a calendar year shall be determined as of December 31 of
that calendar year for that calendar year and any preceding calendar year during
which the person was eligible to participate in an Individual Account and was
not vested, and shall be paid no later than March 15 of the immediately
following calendar year, and (iii) the amount of the Additional Benefit for an
Eligible Individual who dies, retires or separates from employment with the
Corporation during a calendar year shall be determined as of the December 31
that is coincident with or in the calendar year of such separation from
employment,

6.

Section 5.4(c) is amended by adding at the end, “and paid by March 15 of the
immediately following calendar year.”

7.

Section 5.4(d) is amended by deleting “provided, that for an individual who
first became an Eligible Individual during a calendar year, such election shall
be made not later than thirty (30) days after his Eligibility Date”.

8.

Section 10.2(b) is amended by deleting the third and fourth sentences and
replacing it with the following:

In the event that the employment of such an individual is terminated under the
provisions of a written contract with the Corporation pursuant to which such
individual is paid a severance amount, and for which such contract also provides
for accrual of benefits under a defined benefit or non-qualified plan as a
benefit continuation severance benefit, the benefit calculated under Section 3
for such individual shall include the amount of severance as if such payment
were compensation as of the individual’s Severance Date under the applicable
Defined Benefit Plan.

9.

Section 6.1 is amended by adding at the end the following:

It is the intention of the Corporation and each Participant that this Plan not
result in unfavorable tax consequences to a Participant under Code Section 409A.
Accordingly, each Participant, as a condition of participation, consents to any
amendment of this Plan as the Corporation may reasonably make in furtherance of
such intention, and the Corporation shall promptly provide or make available to
a Participant a copy of such amendment. Any such amendment shall be made in a
manner that preserves to the maximum extent possible the intended benefits to a
Participant. This Section 6.1 does not create an obligation on the part of the
Corporation to modify this Plan and does not guarantee that the amounts or
benefits owed under this Plan will not be subject to interest and penalties
under Code Section 409A.



--------------------------------------------------------------------------------

10.

A new Section 11 is added as follows:

Section 11 Section 409A Compliance

11.1 Acceleration of Payment Date. Notwithstanding the provisions of the Plan to
the contrary, the distribution of benefits under the Plan may be accelerated,
with the consent of the Corporation, in accordance with Code Section 409A and
the rules and regulations thereunder, including, but not limited to,
acceleration in connection with the following:

(a) Acceleration is permitted to make payment to an individual other than the
Participant as necessary to comply with the provisions of a domestic relations
order (as defined in Code Section 414(p)(1)(B)).

(b) Acceleration is permitted to make payments as necessary to comply with the
provisions of a certificate of divestiture (as defined in Code
Section 1043(b)(2)).

(c) Acceleration is permitted to make payments of federal employment taxes under
Code Sections 3101, 3121(a) or 3121(v)(2), or to comply with any federal tax
withholding provisions or corresponding withholding provisions of applicable
state, local or foreign tax laws as a result of the payment of federal
employment taxes, and to pay the additional income tax at source on wages
attributable to the pyramiding Code Section 3401 wages and taxes; provided,
however, that the total payment under this acceleration provision may not exceed
the aggregate of the applicable FICA amount, and the income tax withholding
related to such FICA amount.

(d) Upon a good faith, reasonable determination by the Corporation, upon advice
of counsel, that the Plan fails to meet the requirements of Code Section 409A
with respect to a Participant and the regulations thereunder, acceleration is
permitted to make payments to the Participant not to exceed the amount required
to be included in income as a result of any such failure.

11.2 Delay of Payment Date Notwithstanding the provisions of the Plan to the
contrary, the distribution of benefits under the Plan may be delayed in any
manner and for any period of time as permitted under Code Section 409A, as
determined by the Committee.



--------------------------------------------------------------------------------

11.3 Separation From Service Termination of employment shall not be considered
to have occurred until the Participant incurs a separation from service as
defined in Treasury Regulations issued pursuant to Section 409A of the Code.

11.

Except as specifically amended herein, the terms of the Plan shall continue in
full force and effect.

IN WITNESS WHEREOF, the Corporation has caused this Amendment No. 2 to be
adopted by the Compensation and Benefits Committee of the Board of Directors and
executed by its duly designated officer.

 

DEL MONTE CORPORATION By:   /s/ Richard W. Muto   Richard W. Muto   Vice
President, Human Resources

Date: September 27, 2007